El Juez Asociado Se. MaoLeaby,
emitió la opinión del' tribunal.
El día 7 del próximo pasado ines de enero el apelante en el.presente caso fue acusado del delito de agresión contra la persona de Manuel Cuevas Zequeira. El acusa-do fue juzgado en la Corte Municipal el día 17 de dicho mes, y condenado al pago’ de una multa de cincuenta do-*422liars. Contra esta sentencia interpuso apelación ante la Corte de Distrito de San Juan, en cuya corte se celebró el juicio el 13 del próximo pasado mes de marzo, y la multa fué reducida á treinta dollars. Luego interpuso recurso de apelación para ante esta corte, y prestó una fianza el día 6 de julio del presente año. El recursó fué presen-tado aquí el mismo día. No se fia presentado ningún ale-gato en este.Tribunal, j no compareció ningún abogado en representación del acusado. No aparecen en los autos ni pliegos de excepciones ni exposición de hechos. En efecto, de todos los procedimientos habidos en la causa, parece que los recursos de apelación interpuestos de cuando on cuando tenían por único objeto la demora.
■ No aparece de los autos ningún error fundamental, y por esta razón la sentencia de la Corte de Distrito debe confirmarse en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asaciados, Hernández, Eigueras y Wolf.